Title: John Taggart to Thomas Jefferson, 25 January 1813
From: Taggart, John
To: Jefferson, Thomas


          Most Respected Sir Philada  Jany  25th  1813
          your much Esteem’d favors of the 25th Ult and 8th Inst I receiv’d and am at a loss for words to express my Gratitude for your Friendly letters in behalf of my Son, I now Enclose you Mr Hamiltons letter. and will take the liberty you was good enough to permit. of transmiting your letter to the new Secretary of the Navy. my greatest wish is to have it in my power to render you any Service, wishing you many happy years here and Eternal happiness hereafter. is the Sincere wish and prayer of
          your Obedient Servant John Taggart
        